DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 1-23 are pending.
Claims 1-23 are examined herein.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “A nucleic acid construct comprising a polynucleotide comprising a nucleic acid sequence encoding a polypeptide which comprises an amino acid sequence at least 80 % identical to the amino acid sequence set forth in SEQ ID NO: 296, and a heterologous promoter for directing transcription of said nucleic acid sequence in a host cell, wherein said amino acid sequence is capable of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of a plant.”  The claim should be amended to replace the “said amino acid sequence” in bold above with “said polypeptide” or the equivalent, to maintain congruence with the remainder of the claims.  Appropriate correction is required.
Claims 2-3, 5, 12-13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-11, 14, 16, 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the 
	Applicant claims a method of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of a plant, comprising expressing within the plant an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide comprising an amino acid sequence at least 80 % identical to SEQ ID NO: 296.  Applicant also claims a construct comprising a nucleic acid encoding said polypeptide and plants and plant cells comprising said constructs, wherein said polypeptide is capable of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of a plant.
	Applicant describes the sequence of SEQ ID NO:296 and sequences 265 and 274, which share 97% and 83.2% identity to SEQ ID NO:296 respectively.  Applicant describes the polypeptide of SEQ ID NO:296 as “MGP40” (p. 286).  Applicant describes results of expressing a construct encoding MGP40 in Arabidopsis plants under normal conditions, wherein the plants showed increased leaf number, relative growth rate *RGR) of leaf number, rosette diameter, dry and fresh weight, leaf area, root coverage and root length (and relative growth rate of the same) (p. 447, 450, 453, 469, 475, 482).
	Applicant does not describe the genus of polypeptides having at least 80% identity to the instant SEQ ID NO:296 that have the required functions of producing the recited plant phenotypes in transgenic plants expressing said polypeptide.  The genus of polypeptides having 80% or more identity to the instant SEQ ID NO:296 174 species.  The polypeptide of SEQ ID NO:296 appears to be a MADS-box type transcription factor from tomato (Solanum lycopersicum).  Wang et al. (International journal of molecular sciences 20.12 (2019): 2961), published after the effective filing sate of the instant invention, describes 131 MADS-box type transcription factors from tomato. One of the polypeptides is identified as Solyc03g115910, which appears to correspond to the instant SEQ ID NO:296, although the length of Solyc03g115910 does not have the correct sequence length in either predicted isoform (Table 1, page 5).  Wang et al. teaches that the MADS-box transcription factors can be divided into 5 groups and two types, and that both isoforms of Solyc03g115910 belong to Type 1.  (Table 1, page 5).  Wang et al. teaches that polypeptides within the Type 1 class exhibit a great variety of structures, varying greatly in length and motif composition.  (See Figure 2).    Wang et al. teaches that the MADS-box polypeptides regulate a wide variety of functions in tomato plants and that the “new” MADS box polypeptides include Solyc03g115910 and have no known function, and provides no further teachings regarding any structure-function relationship with respect to Solyc03g115910 (p. 13 ¶ 2 – p. 15 ¶ 1).  The prior art fails to provide any description of polypeptides having at least 80% identity to the instant SEQ ID NO:296 and fails to provide any description of a structure-function relationship with respect to polypeptides having at least 80% identity to the instant SEQ ID NO:296.  The instant disclosure also fails to provide any description of a structure-function relationship with respect to the polypeptide of SEQ ID NO:296.  In view of the diversity of MADS-box structures and functions, the dearth of 
	Applicant has failed to establish that Applicant was in possession of the recited genus of polypeptides as required by the claimed inventions and Applicant has not otherwise described the recited genus within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Claims 1, 4, 6-11, 14, 16, 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the method steps using a nucleic acid encoding a polypeptide having at last 95% identity to the instant SEQ ID NO:296 , does not reasonably provide enablement for performing the method steps using polypeptides having only 80% identity to the instant SEQ ID NO:296 and making the claimed nucleic acid constructs, plants and plant cells comprising said nucleic acids.  
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant claims a method of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of a plant, comprising expressing 
	Applicant teaches the sequence of SEQ ID NO:296 and sequences 265 and 274, which share 97% and 83.2% identity to SEQ ID NO:296 respectively.  Applicant describes the polypeptide of SEQ ID NO:296 as “MGP40” (p. 286).  Applicant teaches working examples of expressing a construct encoding MGP40 in Arabidopsis plants under normal conditions, wherein the plants showed increased leaf number, relative growth rate *RGR) of leaf number, rosette diameter, dry and fresh weight, leaf area, root coverage and root length (and relative growth rate of the same) (p. 447, 450, 453, 469, 475, 482).
	Applicant does not teach how to perform the method steps or make the claimed nucleic acid constructs wherein the encoded polypeptides have at least 80% identity to the instant SEQ ID NO:296 and produce the phenotypic functions in transgenic plants.  
The genus of polypeptides having 80% or more identity to the instant SEQ ID NO:296 encompasses polypeptides with up to 74 substitutions, additions or deletions relative to any of the 373 amino acids of SEQ ID NO:296,  Said genus is very large, having 1.1x10174 species.  The polypeptide of SEQ ID NO:296 appears to be a MADS-box type transcription factor from tomato (Solanum lycopersicum).  Wang et al. (International 
Further, Guo et al. (2004, Proc. Natl. Acad. Sci. USA 101: 9205-9210) teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (p 9209, right col.¶ 2). Guo et al. further teaches that certain 
In view of the diversity of MADS-box structures and functions, the dearth of any description of any structure-function relationship of polypeptides having at least 80% identity to SEQ ID NO:296, the working examples provided by Applicant using a polypeptide having 100% identity to the instant SEQ ID NO:196 fail to enable the inventions across the scope of the claims.    
Further, Claims 6-7 require that the plant expressing the polypeptide has increased stress tolerance and Claim 8 requires that the plant has increased seed yield or oil yield.  A review of the working examples as taught by Applicant shows that while other phenotypes are exhibited by Arabidopsis plants expressing SEQ ID NO:296, the phenotypes of stress tolerance and increased seed or oil yield are not reported.  As such it would appear that it would require further extensive and undue trial and error experimentation to make nucleic acids encoding polypeptides having the required identity to SEQ ID NO:296 that also produce the phenotypes of stress tolerance and increased seed or oil yield.
Given the limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Conclusion
No claims are allowed.
	The claims appear to be free of the prior art.  A thorough search of the prior art did not identify any art that disclosed or taught a polypeptide having at least 80% identity to the instant SEQ ID NO:296 or any of the recited nucleic acids that encode SEQ ID NO:296 having the required sequence identity.  The closest prior art is Jiang et al. (US 20070033671 A1), which teaches a method of transforming plants to produce plants with superior traits, wherein the plants are transformed with nucleic acid constructs comprising sequences encoding polypeptides selected from a list including Jiang et al. SEQ ID NO:360, and the nucleic acid constructs used in said methods and the plants produced by the method.  However, the sequence of Jiang et al. SEQ ID NO:360 only shares 37.7% local identity with the instant SEQ ID NO:296 and given the breadth of the genus of MADS-box transcription factors (of which SEQ ID NO:296 is a species) and the specific structure-function relationships required for MADS-box polypeptide function, the teachings of Jiang et al. do not otherwise render the instantly claimed inventions obvious in view of the teachings of the prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662